DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In Claims 1,6 examiner believes the claimed limitation “discarding an RLC PDU that is not reassembled and stored in the buffer in case that a reassembly timer expires” is not described in the specification. 
Applicant is required to show where the above claimed limitation is described in the specification. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,6-8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim
et al. (US Pub.2005/0213605) in view of Yi et al. (US Pat.9,781,630).
In claims 1,6 Kim et al. discloses a method by an apparatus in a communication

receiving, in a radio link control (RLC) layer associated with the apparatus, RLC packet
data unit units (PDU)  for an RLC unacknowledged Mode (UM) from a lower layer (see fig.2B, steps 212, 217; par[0015] and fig.8; step 805; par[0091]; a UE 100 (Fig.1) receives RLC PDU at RLC layer 212 from lower layer 217. In par[0010,0012] an RLC UM layer of the reception side analyses sequence numbers from the RLC PDU, restructures the RLS SDU and forwards the restructured RLC SDU to the upper layer); identifying whether the received RLC PDUs are complete RLC PDUs that are non-segmented RLC PDUs ( see fig.6; par[0072,0074] and fig.8, step 810; the RLC PDU is determined that its data size is the same as RLC SDU based on value of segment indicator (SI) as 0 or 1. If the segment indicator is 0, the RLS PDU is the same as RLC SDU. In par[0112], when the RLC PDU received from  a lower layer has the same size as the special_ RLC_ SDU size, the RLC layer of the reception side regards the RLC PDU as one RLC SDU); in case that the received RLC PDUs are the complete RLC PDUs, transmitting the received RLC PDUs to an upper layer without storing the received RLC PDUs in a buffer (see fig.8; step 825; par[0094]; the RLC layer forwards RLC SDU to an upper layer).
 Kim et al. does not disclose storing the received RLC PDUs in the buffer in case
that the received RLC PDUs are not the complete RLC PDUs; and discarding an RLC PDU that is not reassembled and stored in the buffer in case a reassembled timer expired. 

In claims 2,7 Kim et al. discloses wherein the lower layer is a MAC layer and the upper layer is PDCP layer (see par[0015]; the lower layer is MAC layer and upper layer is a PDCP layer).
In claims 3,8 Kim et al. discloses reassembling the received RLC PDUs and transmitting
reassembled RLC PDUs to the upper layer (see fig.8; step 815,825; par[0092;0094] the RLC layer frames the entire data of RLC PDU into RLC SDU ( reassembling) and forwards the RLC SDUs to an upper layer).
.
Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim
et al. (US Pub.2005/0213605) in view of Yi et al. (US Pat.9,781,630), and further in view of Kikuchi (US Pat. 8,869,002).
In claims 11,12 Kim et al. does not disclose wherein the buffer is a first buffer, and
wherein transmitting the received RLC PDUs to the upper layer further comprises discarding a MAC subheader and a MAC SDU, which correspond to the
received RLC PDUs, stored in a second buffer.
Kikuchi discloses in fig.2; col.4; line 50-55; RLC PDU buffer 106 stores RLC PDUs ( a first buffer); and RLC header storage 104 is a buffer that stores RLC header of the RLC PDU ( .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao et al. ( US Pub.2016/0352643; Method for Discarding Radio link Control service data unit (SDU) and Base station).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/Primary Examiner, Art Unit 2413